    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 1 of 23 PageID #:271




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KNOLL, INC.                                      : CIVIL ACTION
                                                 :
                      v.                         : NO. 19-4566
                                                 :
SENATOR INTERNATIONAL                            :
LIMITED                                          :


                                       MEMORANDUM
KEARNEY, J.                                                                           April 21, 2020

       Office furniture competitors dispute whether a United Kingdom company infringes on a

United States company’s patent for a version of an office table. The United Kingdom company

sells its products to its United States affiliate which, in turn, sells this table through distributors

in the United States. The United States company holding the patent sues only the United

Kingdom company; it chose not to sue its United States affiliate. The United Kingdom company

now moves to dismiss arguing we lack personal jurisdiction over it in Pennsylvania, but a federal

court in Illinois may exercise personal jurisdiction. The United States company declined our

offer for jurisdictional discovery, withdrew its arguments for general jurisdiction, and now

argues only we may exercise personal jurisdiction under the federal long-arm statute, Federal

Rule of Civil Procedure 4(k)(2), which applies if there is no District in the United States which

could exercise personal jurisdiction. Limited to this assertion of specific jurisdiction, we agree

with the United Kingdom company as to the inapplicability of Rule 4(k)(2) and transfer this case

to the United States District Court for the Northern District of Illinois.
     Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 2 of 23 PageID #:272




I.     Background.

       Knoll, Inc. develops, sells, and markets office furniture. 1 It owns U.S. Patent No.

D839,638 for the PIXEL line of tables. 2       Its patent covers the C-Leg version of the PIXEL

table. 3 Knoll alleges competitor Senator International Limited designed its Array table to copy

the design of Knoll’s PIXEL table with knowledge the Array table infringes Knoll’s patent. 4

       Senator International Limited is a foreign private limited company incorporated and with

its principal place of business in the United Kingdom. 5 It develops, manufactures, distributes,

and imports furniture products. 6 Senator International Limited sells its allegedly infringing

Array table products to its United States affiliate, Senator International, Inc., which, in turn, sells

the table products through distributors in the United States including one in this District. 7

       The issue is whether we can exercise personal jurisdiction over the United Kingdom-

based Senator International Limited. In response to Senator International Limited moving to

dismiss the complaint for lack of personal jurisdiction, we ordered parties file memoranda

describing whether we should allow Knoll thirty days of expedited jurisdictional discovery. 8

Both parties opposed jurisdictional discovery. 9 Knoll asserted Federal Rule of Civil Procedure

4(k)(2) allows our exercise of personal jurisdiction in its memorandum opposing jurisdictional

discovery. 10 Senator International Limited “disagree[d] with Plaintiff’s representation [Rule]

4(k)(2) establishes personal jurisdiction and [would] respond accordingly if and when Plaintiff

responds to Defendant’s Motion to Dismiss … and/or files an amended complaint.” 11 We

proceed without the benefit of additional information from jurisdictional discovery.

       In its amended Complaint, Knoll pleaded Senator International Limited has sufficient

contacts with our District to support our exercise of general and specific jurisdiction. 12 Knoll did

not plead Rule 4(k)(2) as a basis for personal jurisdiction. 13 Senator International Limited



                                                  2
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 3 of 23 PageID #:273




moved to dismiss for lack of personal jurisdiction, arguing its lack of contacts with Pennsylvania

prevent us from adjudicating Knoll’s claims against it. 14 Senator International Limited included

declarations swearing “[t]he Accused Product is exclusively marketed, imported, and sold in the

United States by Senator International, Inc. [Defendant’s non-party U.S. subsidiary]; however,

Senator International, Inc. has not engaged in any of those activities in the State of

Pennsylvania.” 15

        Knoll then withdrew its claim we have general jurisdiction over Senator International

Limited. 16 It also withdrew claims of specific jurisdiction over Senator International Limited

except for the applicability of Federal Rule of Civil Procedure 4(k)(2). 17 Knoll relies on the Rule

4(k)(2) to argue we may exercise personal jurisdiction due to Senator International Limited’s

lack of contacts with any state. In its reply, Senator International Limited argues Rule 4(k)(2)

cannot apply because district courts in Illinois and Ohio could properly exercise personal

jurisdiction. 18

II.     Analysis

        Senator International Limited (“Senator UK”) moves to dismiss arguing neither it nor

Senator International, Inc. (“Senator US”) are incorporated or maintain a regular and established

place of business in Pennsylvania, and neither sold the allegedly infringing product in

Pennsylvania. 19 Knoll responds we may exercise specific personal jurisdiction over Senator UK

under Federal Rule of Civil Procedure 4(k)(2). 20 Senator UK replies Rule 4(k)(2) does not apply

because Illinois or Ohio could properly exercise specific personal jurisdiction over it. 21 We

agree with Senator UK. We may not proceed as we lack personal jurisdiction but we transfer to

the Northern District of Illinois under 28 U.S.C. § 1631.

        Knoll bears the burden of presenting facts establishing personal jurisdiction over Senator

UK. 22 A motion to dismiss for lack of personal jurisdiction “is inherently a matter which

                                                 3
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 4 of 23 PageID #:274




requires resolution of factual issues outside the pleadings.” 23     Once Senator UK raised its

jurisdictional defense, Knoll had the burden to “prov[e] by affidavits or other competent

evidence that jurisdiction is proper.” 24         Knoll must present “actual proofs, not mere

allegations.” 25   Knoll declined our offer of jurisdictional discovery.     It did not request a

jurisdictional evidentiary hearing. Because we base our determination on affidavits, Knoll “need

only establish a prima facie case of personal jurisdiction.” 26 We also must accept Knoll’s

allegations as true and “construe disputed facts” in its favor. 27

        The United States Supreme Court recognizes two types of personal jurisdiction: general

and specific. 28    While Knoll pleaded general jurisdiction as a basis for our exercise of

jurisdiction, Knoll withdrew this argument in its response to the motion to dismiss.29 Though

Knoll does not defend its pleading of our specific jurisdiction based on Pennsylvania contacts in

response to the motion to dismiss, instead solely arguing jurisdiction under Rule 4(k)(2), we

briefly analyze specific jurisdiction based on Senator UK’s contacts with Pennsylvania before

discussing our inability to apply Rule 4(k)(2).

        In analyzing personal jurisdiction issues in patent cases, we apply the law of the Court of

Appeals for the Federal Circuit. 30 In the specific jurisdiction analysis based on the defendant’s

contacts with the state where the district court sits, the Federal Circuit defers to the law of the

relevant state and federal courts to interpret the state’s long-arm statute. 31 But we rely on

Federal Circuit law to assess whether jurisdiction comports with the limitations of the due

process clause. 32 For the analysis under Rule 4(k)(2), “the Federal Circuit applies its own law to

the entirety of the analysis.” 33




                                                   4
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 5 of 23 PageID #:275




         A.      We cannot exercise specific jurisdiction based on Senator UK’s contacts with
                 Pennsylvania.

         Knoll pleads specific jurisdiction based on Senator UK’s contacts with Pennsylvania;

Senator UK responded with affidavits swearing lack of contacts with Pennsylvania. Although

Knoll solely argued specific jurisdiction based on Rule 4(k)(2) in its response to the motion to

dismiss, we briefly address specific jurisdiction based on contacts with Pennsylvania as pleaded.

         We evaluate personal jurisdiction under a two-prong test: Whether jurisdiction exists

under the state’s long-arm statute and whether exercising jurisdiction comports with the

limitations of the due process clause. 34       In Pennsylvania, these two inquiries coalesce:

Pennsylvania’s long-arm statute allows jurisdiction over persons “to the fullest extent allowed

under the Constitution of the United States and may be based on the most minimum contact with

this Commonwealth allowed under the Constitution of the United States.” 35

         We apply a three-prong test to determine whether specific jurisdiction exists: “(1)

whether the defendant purposefully directed activities at residents of the forum; (2) whether the

claim arises out of or relates to those activities; and (3) whether assertion of personal jurisdiction

is reasonable and fair.” 36 The defendant should “reasonably anticipate being haled into court” in

that state. 37

         Senator UK attached affidavits swearing to facts contradicting some of Knoll’s pleadings.

Though we construe disputed facts in favor of Knoll, Knoll had the burden of countering Senator
                                                                                 38
UK’s affidavits with sworn statements of its own, “not mere allegations.”             Knoll failed to

meet its burden to support several facts plead in its amended Complaint and contradicted by

Senator UK’s affidavits. 39 Knoll pleads Senator UK offers for sale, sells, distributes, makes,

and/or imports office furniture and the Array table into Pennsylvania and this judicial district.40

But Senator UK’s Chairman and Managing director swore Senator UK has not made, used, sold,


                                                  5
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 6 of 23 PageID #:276




imported or shipped the Array table into Pennsylvania. 41 Knoll pleads Senator UK’s personnel

engage in regular and continuous business operations in this District, including facilitating

corporate relationships with its customers in this judicial district and assisting customers in

identifying ways its products and services meet its customers’ office furniture needs. 42 But

Senator UK swore Senator UK does not regularly transact business in Pennsylvania. 43 Senator

UK also swore it does not own or operate any facilities, maintain any office, place of business,

telephone listing, or mailing address, own, lease, use, or possess real estate in, does not have any

employees who live or regularly work in, is neither licensed nor registered to do business in,

does not own or maintain any bank accounts in, does not have an agent for service of process in,

and has not specifically directed advertisements to Pennsylvania. 44     Knoll also pleads Senator

UK advertises, markets, and offers for sale the Array table in Pennsylvania and in this judicial

district through its website, but Senator UK swore their website never advertised the price of the

Array table or allowed customers to order or purchase the table through the website. 45 We

accept Senator UK’s statements in its affidavits as true because Knoll did not meet its burden of

producing sworn statements of its own.

       Knoll pleads uncontested jurisdictional facts about Senator UK’s contacts with

Pennsylvania, Illinois, California, New York, and the United States as a whole. 46 We focus on

pleaded uncontested facts on Senator UK’s contacts with Pennsylvania. We accept as true

Knoll’s pleading Senator UK may infrequently offer for sale, sell, distribute, make, and/or import

office furniture—but not the Array table—into Pennsylvania. 47 Knoll also pleads Senator UK

uses Ethosource as a distributor to sell and showcase products, but not the Array table, in this

District. 48 Knoll pleads Senator UK works with dealers and other distribution agents to improve

promotion and sale of products. 49 But Senator UK’s U.S. affiliate, Senator US, swore 1.06



                                                 6
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 7 of 23 PageID #:277




percent of its total sales in 2019 came from Pennsylvania. 50 Senator US swore .42 percent of its

total sales in January and February of 2020 came from Pennsylvania. 51 Assuming for a moment

Senator UK’s U.S. affiliate sells, distributes, and imports more products than Senator UK into

Pennsylvania, Senator UK may sell less then one percent of its total sales into Pennsylvania, and

none of those sales include the Array table. 52        Because we do not have the benefit of

jurisdictional discovery, we do not know how many non-infringing products Senator UK sells in

Pennsylvania.

       In patent infringement cases, “the claim both ‘arises out of’ and ‘relates to’ the

defendant's alleged manufacturing, using, or selling of the claimed invention.” 53 In Walden v.

Fiore, the Supreme Court held: “For a State to exercise jurisdiction consistent with due process,

the defendant's suit-related conduct must create a substantial connection with the forum State.”54

Suit-related conduct in a patent case is the alleged infringing activity—the basis for the cause of

action—in the forum state. 55 Typically, offers to sell or sale of the infringing product in the

forum state provides the basis for specific jurisdiction. 56 Although Knoll pleads Senator UK

offered for sale and distributed the Array table in Pennsylvania, Senator UK’s uncontroverted

affidavit rebukes Knoll’s allegation. Knoll only successfully pleads Senator UK may

infrequently conduct business in Pennsylvania, such as selling or distributing non-infringing

products into Pennsylvania. These allegations, without more information, do not establish our

specific jurisdiction based on suit-related contact with Pennsylvania. 57 We do not see how this

lawsuit arises out of or relates to Senator UK’s contacts with Pennsylvania.

       Knoll also pleads Senator UK advertises and markets the Array table through its

website. 58 The website solicits subscriptions to create its marketing list for advertising emails.59

Senator UK’s Chairman and Managing Director swore the website never advertised the price of



                                                 7
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 8 of 23 PageID #:278




the Array table, nor does it allow customers to order or purchase the Array table through the

website. 60 The Court of Appeals for the Federal Circuit held an interactive website selling an

infringing product but not specifically directed at residents in the judicial district did not confer

personal jurisdiction, at least absent evidence residents in the judicial district “have ever actually

used [the Defendant’s] website to transact business.” 61 Senator UK’s website is “passive,” not

“interactive,” “do[ing] little more than mak[ing] information available to those who are

interested in it.” 62 Customers residing in this District could not use Senator UK’s website to

transact business. Senator UK’s passive website does not establish grounds for personal

jurisdiction.

        Because Knoll failed to allege jurisdictional facts establishing our personal jurisdiction

based on activities purposely directed at residents of the forum forming the basis for its claims of

patent infringement, we do not evaluate whether the exercise of jurisdiction would be reasonable

and fair. We now turn to Knoll’s ultimate argument: whether Rule 4(k)(2) provides us personal

jurisdiction over Senator UK.

        B.          Rule 4(k)(2) does not allow us specific jurisdiction over Senator UK.

        Although Knoll relied solely on Senator UK’s contacts with Pennsylvania to plead

personal jurisdiction in its amended Complaint, 63 Knoll now argues Senator UK is subject to our

personal jurisdiction under Federal Rule of Civil Procedure 4(k)(2). “Rule 4(k)(2) can be

considered even when the plaintiff has affirmatively pled a different basis for personal

jurisdiction.” 64

        Federal Rule of Civil Procedure 4(k)(2) “was adopted to provide a forum for federal

claims in situations where a foreign defendant lacks substantial contacts with any single state but

has sufficient contacts with the United States as a whole to satisfy due process standards and



                                                   8
    Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 9 of 23 PageID #:279




justify the application of federal law.” 65 Rule 4(k)(2) allows us to exercise personal jurisdiction

over a foreign defendant who has been served or waived service if several requirements are met:

“(1) the plaintiff's claim arises under federal law, (2) the defendant is not subject to jurisdiction

in any state's courts of general jurisdiction, and (3) the exercise of jurisdiction comports with due

process.” 66

        Senator UK does not dispute Knoll’s claims arise under federal law. Because “federal

patent law creates the cause of action or . . . the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal patent law,” Knoll’s claims “arise under federal

law for purposes of Rule 4(k)(2).” 67 Knoll satisfies the first condition for applying the federal

long-arm statute.

        Senator UK also does not dispute the exercise of jurisdiction comports with due process.

The due process analysis under Rule 4(k)(2) “contemplates a defendant's contacts with the entire

United States, as opposed to the state in which the district court sits.” 68 Senator UK contends

Illinois and Ohio could exercise personal jurisdiction over it due to its requisite minimum

contacts with each state. 69 Knoll satisfies the third condition for applying the federal long-arm

statute. But Knoll cannot satisfy the second condition because Senator UK is subject to personal

jurisdiction in Illinois.

        C.      Senator UK is subject to personal jurisdiction in Illinois.70

        Knoll argues Senator UK failed to identify a state which could exercise personal

jurisdiction. 71 Knoll reasons because Senator UK purports to not “do business in the United

States,” 72 Senator UK is not subject to personal jurisdiction in any state’s court of general

jurisdiction. 73 Senator UK responds arguing its motion to dismiss recognized suit would have

been proper in the Northern District of Illinois. 74 Senator UK asserts Illinois and Ohio could



                                                  9
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 10 of 23 PageID #:280




properly exercise personal jurisdiction over it, citing Knoll’s own pleadings detailing Senator

UK’s contacts with Illinois and Ohio in its amended Complaint. 75

        The Court of Appeals for the Federal Circuit applies a burden-shifting approach, applying

Rule 4(k)(2) when a foreign defendant contests personal jurisdiction and fails to identify another

state in which jurisdiction would be proper. 76 “[T]he defendant is afforded the opportunity to

avoid the application of the rule only when it designates a suitable forum in which the plaintiff

could have brought suit.” 77

        But consent alone will not do it. Under Rule 4(k)(2) in patent infringement cases,

consent to personal jurisdiction in a state’s court of general jurisdiction is insufficient. “[A]

defendant cannot defeat Rule 4(k)(2) by simply naming another state; the defendant's burden

under the negation requirement entails identifying a forum where the plaintiff could have

brought suit—a forum where jurisdiction would have been proper at the time of filing, regardless

of consent.” 78

        Knoll pleads Senator UK exhibited the Array table at the “NeoCon” trade show in

Chicago, Illinois in June 2019, and Senator UK employees assisted setting up the showroom and

attended the show. 79 Knoll pleads Senator UK issued a press release promoting the Array table’s

showcase in a showroom in Chicago and providing potential customers the contact information

for Senator UK’s staff. 80 Knoll also pleads Senator UK did business through its United States

subsidiary, Senator US, which maintained a showroom displaying the Array table in Chicago,

Illinois. 81 On its website, Senator UK advertises the Chicago showroom as one of its United

States locations. 82 Senator UK argues these contacts, sufficient for the exercise of personal

jurisdiction, existed before Knoll filed suit. 83




                                                    10
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 11 of 23 PageID #:281




        Senator UK designates Illinois and Ohio as forums where the exercise of personal

jurisdiction is proper. We proceed with an analysis of Senator UK’s contacts with Illinois. To

determine if Illinois can exercise personal jurisdiction over Senator UK, we must determine

whether jurisdiction exists under the Illinois long-arm statute and whether exercising jurisdiction

comports with the limitations of the due process clause. 84 Because Illinois’s long-arm statute

allows the exercise of jurisdiction to the fullest extent permitted by the United States

Constitution, the analyses under the Illinois long-arm statute and the due process clause collapse

into a sole inquiry: “whether the nonresident defendant's connection or contact with Illinois is

sufficient to satisfy federal and Illinois due process.” 85

        The Court of Appeals for the Federal Circuit instructs us to evaluate a three-prong test to

determine specific jurisdiction: “(1) whether the defendant purposefully directed activities at

residents of the forum; (2) whether the claim arises out of or relates to those activities; and (3)

whether assertion of personal jurisdiction is reasonable and fair.” 86 “The first two factors

correspond with the ‘minimum contacts’ prong of the International Shoe Co. v. Washington, 326

U.S. 310 (1945), analysis, and the third factor corresponds with the ‘fair play and substantial

justice’ prong of the analysis.” 87 With regard to the first factor, “it is essential in each case that

there be some act by which the defendant purposefully avails itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws.” 88 “As to

the second factor, also part of the minimum contacts analysis, the court must determine whether

the suit arises out of or relates to the defendant’s contacts with the forum.” 89

        Under the three-prong test, “a court may properly assert specific jurisdiction, even if the

contacts are isolated and sporadic, so long as the cause of action arises out of or relates to those

contacts.” 90 A “substantial connection” with a forum arising out of a “single act can support



                                                   11
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 12 of 23 PageID #:282




jurisdiction.” 91 And “physical entry into the State—either by the defendant in person or through

an agent, goods, mail, or some other means—is certainly a relevant contact.” 92

       In Synthes v. GMReis, the Court of Appeals for the Federal Circuit held the district court

could exercise specific jurisdiction over a foreign defendant who imported infringing products

into the United States and traveled to the United States for the purpose of displaying infringing

products at trade shows in the United States, attended by United States residents. 93 The Court

held such “deliberate contacts” with the forum supported the finding the foreign defendant

purposely availed itself of the United States. 94 While we analyze purposeful direction with

regard to the Northern District of Illinois, not the United States as a whole, the jurisdictional

facts giving rise to personal jurisdiction in Synthes are comparable to Senator UK’s contacts to

the Northern District of Illinois.

       Like the foreign defendant in Synthes, Senator UK exhibited the allegedly infringing

product, the Array table, at a trade show in Chicago, Illinois. 95 Senator UK employees attended

the trade show, helped with the use of the Array table at the tradeshow, and provided instructions

explaining how the Array table should be configured in the showroom and how to properly

promote the Array table in the showroom. 96 Senator UK’s deliberate contact with the tradeshow

in Chicago, Illinois constitutes purposeful availment. Senator UK’s allegedly infringing product

and staff physically entered Illinois when it imported the Array table and sent staff to Chicago

for the trade show. Knoll’s patent infringement claim also arises out of and relates to those

contacts because Senator UK imported the allegedly infringing product into Illinois and sent staff

to assist with the promotion of that product in Illinois.

       The third prong of the analysis asks whether the Northern District of Illinois’s exercise of

personal jurisdiction would be reasonable and fair. The Supreme Court held a showing of



                                                  12
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 13 of 23 PageID #:283




minimum contacts usually satisfies the reasonableness prong: “Where a defendant who

purposefully has directed his activities at forum residents seeks to defeat jurisdiction, he must

present a compelling case that the presence of some other considerations would render

jurisdiction unreasonable.” 97 Senator UK seeks to establish the exercise of jurisdiction in the

Northern District of Illinois would be proper, so it does not assert unreasonableness of such

jurisdiction. And Knoll failed to present a compelling case why jurisdiction in the Northern

District of Illinois would be unreasonable because Knoll did not argue unreasonableness. We do

not see how it could be unreasonable or unfair to hale Senator UK into a forum it has purposely

availed and to the forum where Knoll first learned of the existence of the allegedly infringing

product. 98 Knoll did not reach its burden to present a compelling case of unreasonableness.

        Knoll cites only one case in support of the application of Rule 4(k)(2), but that case

focuses on the third prong of the Rule 4(k)(2) analysis, due process, not the second prong,

whether jurisdiction would be proper in any state’s court of general jurisdiction. In Southco, Inc.

v. Fivetech Tech., Inc., Judge McLaughlin found the exercise of personal jurisdiction over the

foreign defendant under Rule 4(k)(2) comported with the due process clause. 99 Significantly, the

foreign defendant failed to identify a proper alternative forum, unlike Senator UK. 100 Knoll

argues both the Southco defendant and Senator UK submitted declarations stating a lack of

business contacts, offices, or employees in the United States. 101 But Senator UK only submitted

declarations swearing to a lack of connection to Pennsylvania—not to the whole United States,

and not to Illinois. 102

        In its attempt to establish Knoll’s contacts with the United States as a whole, Knoll

inadvertently justifies Illinois’s ability to properly exercise personal jurisdiction over Senator

UK. Knoll argues Senator UK conceded its knowledge of selling the infringing products to



                                                13
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 14 of 23 PageID #:284




Senator US for use and sale in the United States. 103 Knoll also contends Senator UK is “actively

involved in activities in the United States—including installation assistance, attendance at trade

shows, directing technical assistance, and marketing efforts based in the United States.”104

Knoll’s facts admit Senator UK directed these activities in Chicago, Illinois.

        Senator UK disputes the applicability of Southco to the second prong of the Rule 4(k)(2)

analysis, instead pointing to a case in the district court for the Eastern District of Texas as more

helpful to our analysis. 105 In Georgetown Rail Equipment Co. v. Tetra Tech Canada Inc., the

magistrate judge recommended dismissing a patent infringement complaint asserting personal

jurisdiction under Rule 4(2)(k). 106 The foreign defendant in Georgetown, like Senator UK,

identified more than one forum where personal jurisdiction would have been proper. 107 The

court held Rule 4(k)(2) cannot provide a basis for personal jurisdiction when the defendant

identifies an alternate forum and factual basis for jurisdiction there. 108

        Had Knoll sued in the Northern District of Illinois instead of here, the Northern District

of Illinois would have properly exercised personal jurisdiction over Senator UK. By importing its

allegedly infringing product into Chicago for display at the tradeshow and sending its staff to

attend and assist at the tradeshow, Senator UK purposely availed itself of “the privilege of

conducting activities within the forum State, thus invoking the benefits and protections of its

laws.” 109 Because Senator UK properly identified another state in which jurisdiction is proper,

Rule 4(k)(2) does not apply and we lack specific jurisdiction over Senator UK.

        D.      We transfer to Northern District of Illinois.

        A “district court that lacks personal jurisdiction must at least consider a transfer.” 110

Congress provides we “shall” transfer the case rather than dismiss it “if [doing so] is in the

interest of justice.” 111 We do, however, have “broad discretion” not to transfer. 112 Our Court of



                                                  14
   Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 15 of 23 PageID #:285




Appeals directs we “may transfer a case at the parties’ request or sua sponte” and do not need to

“investigate on [our] own all other courts that ‘might’ or ‘could have’ heard the case.” 113 “Still,

[we] must make some findings under [28 U.S.C.] § 1631, at least when the parties identify other

courts that might be able to hear their case.” 114

        Congress enumerated the requirements to transfer for lack of jurisdiction in 28 U.S.C. §

1631: If we find “there is a want of jurisdiction, the court shall, if it is in the interest of justice,

transfer such action or appeal to any other such court … in which the action or appeal could have

been brought at the time it was filed or noticed.” 115 We have already determined this action

could have been filed in the Northern District of Illinois at the time it was filed.

        As to whether transfer is in the interest of justice, “[n]ormally transfer will be in the

interest of justice because . . . dismissal of an action that could be brought elsewhere is time-

consuming and justice-defeating.” 116 “Principles of sound judicial administration counsel”

transfer to the Northern District of Illinois where jurisdiction may be properly exercised and

venue is proper. 117

        We lack personal jurisdiction over Senator UK. We afforded the parties an opportunity

for jurisdictional discovery.      They declined. Rather than dismissing the case, Senator UK

offered and our independent review confirmed the parties can proceed in the Northern District of

Illinois which may exercise specific personal jurisdiction over Senator UK. We need not review

the merits of the case at this stage but are mindful of the detailed allegations. The parties are

entitled to judicial scrutiny and a resolution if they are unable to work out the issues. Rather than

have them start over, transfer under section 1631 is warranted. We conclude transfer of this

action to the Northern District of Illinois is in the interest of justice.




                                                     15
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 16 of 23 PageID #:286




III.       Conclusion

           We grant Senator International Limited’s motion to dismiss Knoll’s amended Complaint

for lack of personal jurisdiction. We lack specific jurisdiction based on contacts with this District

and Pennsylvania. Federal Rule of Civil Procedure 4(k)(2) does not provide specific jurisdiction

because the Northern District of Illinois could properly exercise jurisdiction over Senator

International Limited. We transfer this case to the Northern District of Illinois in the interest of

justice.




1
    ECF Doc. No. 22 at ¶ 40.
2
  Id. at ¶¶ 41–42. Knoll’s C-Leg version of the PIXEL table are minimalistic, wheeled desks
designed to connect to each other in various arrangements.
3
    Id.
4
    Id. at ¶¶ 74–76.
5
    Id. at ¶¶ 7–8.
6
    Id. at ¶ 43.
7
    Id. at ¶¶ 14, 23, 77; ECF Doc. No. 24-3 at ¶ 9.
8
    ECF Doc. No. 18.
9
    ECF Doc. Nos. 20, 21.
10
     ECF Doc. No. 20 at 1–2.
11
     ECF Doc. No. 21 at 4. We use the pagination assigned by the CM/ECF docketing system.
12
     ECF Doc. No. 22 at ¶¶ 34–37.
13
     Id.
14
     ECF Doc. No. 24 at 7-14.
15
     ECF Doc. No. 24-3 at ¶ 9.
                                                  16
     Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 17 of 23 PageID #:287




16
     ECF Doc. No. 25 at 5 n.2.
17
   Id. at 5 (“Federal Rule of Civil Procedure 4(k)(2) provides a sufficient basis for personal
jurisdiction.”); Id. at 5 n.2 (“Plaintiff’s argument that this Court lacks specific jurisdiction over
Defendant are [sic] not based upon the relevant case law.”)
18
   ECF Doc. No. 27 at 5–9. Senator International Limited also moves to dismiss Knoll’s
allegation of contributory infringement. Because we dismiss for lack of personal jurisdiction, we
do not address Knoll’s motion to dismiss for failure to state a claim.
19
     ECF Doc. No. 24-1 at 6.
20
     ECF Doc. No. 25 at 6–12.
21
     ECF Doc. No. 27 at 5–9.
22
     Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009).
23
     Time Share Vacation Club v. Atlantic Resorts, 735 F.2d 61, 66–67 n.9 (3d Cir. 1984).
24
     Metcalfe, 566 F.3d at 330.
25
     Time Share Vacation Club, 735 F.2d at 66–67 n.9.
26
  Metcalfe, 566 F.3d at 330 (citing O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d
Cir. 2007)).
27
   Id. (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003)). Knoll
requested oral argument. ECF Doc. No. 28. Given our deference to its version of disputed facts
not contested by affidavits, we see no need for oral argument.
28
  See, e.g., Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773, 1780
(2017).
29
     ECF Doc. No. 25 at 5 n.2.
30
  Synthes (U.S.A.) v. G.M. dos Reis Jr. Ind. Com. de Equip. Medico, 563 F.3d 1285, 1293 (Fed.
Cir. 2009) (“[P]ersonal jurisdictional issues in patent infringement cases are reviewed under
Federal Circuit law, not regional circuit law”); Avocent Huntsville Corp. v. Aten Int'l Co., 552
F.3d 1324, 1328 (Fed. Cir. 2008) (explaining Federal Circuit law controls the question of
personal jurisdiction because “the jurisdictional issue is intimately involved with the substance of
the patent laws.”).




                                                 17
     Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 18 of 23 PageID #:288




31
   See Avocent Huntsville Corp., 552 F.3d at 1328; see also Bos. Sci. Corp. v. Micro-Tech
Endoscopy USA Inc., No. 18-1869, 2020 WL 229993, at *4 (D. Del. Jan. 15, 2020), report and
recommendation adopted, No. 18-1869, 2020 WL 564935 (D. Del. Feb. 5, 2020).
32
  See Avocent Huntsville Corp., 552 F.3d at 1328; see also Bos. Sci. Corp., 2020 WL 229993, at
*4.
33
     Bos. Sci. Corp., No. 18-1869, 2020 WL 229993, at *4.
34
     See, e.g., Trintec Indus. v. Pedre Promotional Prods., 395 F.3d 1275, 1279 (Fed. Cir. 2005).
35
     42 Pa. Cons. Stat. Ann. § 5322; O’Connor, 496 F.3d at 316.
36
     Polar Electro Oy v. Suunto Oy, 829 F.3d 1343, 1348 (Fed. Cir. 2016).
37
     World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
38
     Time Share Vacation Club, 735 F.2d at 66–67 n.9.
39
   Knoll pleads several facts relating to contacts, but our review reaches far beyond allegations.
Senator International Limited offers for sale, sells, distributes, makes, and/or imports office
furniture—including importing, advertising, offering to sell, and selling the Array table—into the
United States, in Pennsylvania, and in this District. ECF Doc. No. 22 at ¶¶ 10, 13, 34. Senator
International Limited “and/or [Senator International Limited]’s affiliates” makes, uses, offers to
sell, sells, and imports office furniture products into the United States. Id. at ¶ 11. Senator
International Limited ships its products directly or indirectly into or through Pennsylvania,
including through this District. Id. at ¶ 34.

Senator International Limited’s personnel—acting on behalf of Senator International Limited as
representatives, employees, and agents—engage in regular and continuous business operations in
the United States and in this District, including facilitating corporate relationships with its
customers in this District and assisting customers in identifying ways its products and services
meet their office furniture needs. Id. at ¶ 12.

Senator International Limited and Senator International, Inc. refer to themselves collectively as
“The Senator Group.” Id. at ¶ 15. Senator International, Inc. maintains showrooms in Chicago,
Illinois, San Francisco, California, and New York, New York. Id. at ¶ 20. Senator International
Limited knows the Array table has been shown in these U.S. showrooms and advertises these
locations as its U.S. locations on its website. Id. at ¶¶ 20–21.

When Senator International Limited sells its Array table to Senator International, Inc., Senator
International Limited knows Senator International Inc. will import the Array tables into the
United States to be sold to customers in the United States. Id. at ¶ 16.




                                                 18
     Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 19 of 23 PageID #:289




Senator International Limited provides instructions for use and maintenance when it sells Array
tables so its customers, including its U.S. customers, properly install and use the tables. Id. at ¶¶
17–18.

Senator International Limited owns and maintains a website, where it makes available its Array
Price List 2019. Id. at ¶ 15. The website solicits subscriptions to “Senator Group Marketing.”
Id. at ¶ 27. Senator International Limited solicits direct and customized marketing to customers,
including United States customers and customers in this judicial district, through its website. Id.
at ¶ 28. Senator International Limited sends direct mail and email advertisements to subscribers
and solicits business from them. Id. at ¶¶ 29–30. Mailchimp, a United States company with
offices in various states, processes the subscription information from Senator International
Limited’s website for later use consistent with its marketing objectives, such as marketing and
promotion activities associated with the Array table. Id. at ¶ 31.

Among Senator International Limited’s large number of distributors is Ethosource, which sells
its products in Pennsylvania. Id. at ¶¶ 23–24. Ethosource maintains showrooms where
customers can buy these products in King of Prussia and Reading, Pennsylvania. Id. at ¶ 23.
Senator International Limited works with dealers and other distribution agents to provide an
integrated network of knowledgeable teams for promotion and sale of Senator International
Limited’s products, including the Array table. Id. at ¶ 25. Senator International Limited works
with distributors, including United States affiliated entities, to provide supportive sale and
service functions while receiving feedback informing its product development strategy. Id. at ¶¶
26, 79.

Senator International Limited included the Array tables in a showroom at the NeoCon trade show
in Chicago, Illinois, in June 2019. Id. at ¶ 45. Senator International Limited’s press release
informed consumers the Array table would be shown at NeoCon, instructing them to contact its
UK-based head of marketing and her contact information. Id. at ¶ 50. Attendees of the NeoCon
trade show include people from this judicial district, who received offers for sale of the Array
table. Id. at ¶¶ 46, 47. Senator International Limited’s personnel attended the NeoCon event,
providing assistance for the use of the Array table and providing instructions for the table’s
configuration. Id. at ¶ 51. Senator International Limited personnel scanned attendees’ badges as
they entered their showroom, providing information later used for marketing, promotion, and
sales efforts. Id. at ¶ 52.

Senator International Limited provided the Array table with knowledge of its use at the NeoCon
showcase. Id. at ¶ 49. It also knew the Array table would be considered in the Best of NeoCon
award category, publicizing the table to U.S. customers of furniture products. Id. at ¶ 49. When
the Array table won Best of NeoCon Silver award, Senator International Limited publicized the
award on its website and via its email marketing efforts. Id. at ¶ 53.
40
     ECF Doc. No. 22 at ¶¶ 10, 13, 34.
41
     ECF Doc. No. 24-2 at ¶¶ 14–17, 21.



                                                 19
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 20 of 23 PageID #:290




42
     ECF Doc. No. 22 at ¶ 12.
43
     ECF Doc. No. 24-2 at ¶ 12.
44
     Id. at ¶¶ 5–11, 18.
45
     ECF Doc. No. 22 at ¶ 61; ECF Doc. No. 24-2 at ¶ 19.
46
     ECF Doc. No. 22 at ¶¶ 10, 16, 20.
47
     ECF Doc. No. 22 at ¶¶ 10, 13, 34; ECF Doc. No. 24-2 at ¶¶ 12, 14–17.
48
     ECF Doc. No. 22 at ¶¶ 23, 24; ECF Doc. No. 24-2 at ¶¶ 12, 14–17.
49
     ECF Doc. No. 22 at ¶ 25.
50
     ECF Doc. No. 24-4 at ¶ 7.
51
     Id. at ¶ 8.
52
     ECF Doc. No. 24-2 at ¶ 12.
53
     Avocent Huntsville Corp. v. Aten Intern. Co., Ltd., 552 F.3d 1324, 1332 (Fed. Cir. 2008).
54
     Walden v. Fiore, 571 U.S. 277, 284 (2014).
55
     HollyAnne Corp. v. TFT, Inc., 199 F.3d 1304, 1308 (Fed. Cir. 1999).
56
  See, e.g., Polar Electro Oy v. Suunto Oy, 829 F.3d 1343, 1351 (Fed. Cir. 2016) (“[A]ctive
participation in supplying and shipping the accused products to Delaware thus constitutes
purposeful availment”).
57
  See, e.g., Presby Patent Tr. v. Infiltrator Sys., Inc., No. 14-542, 2015 WL 3506517, at *3
(D.N.H. June 3, 2015).
58
     ECF Doc. No. 22 at ¶ 61.
59
     Id. at ¶¶ 28–31.
60
     Id. at ¶ 19.
61
     Trintec Indus., Inc. v. Pedre Promotional Prod., Inc., 395 F.3d 1275, 1281 (Fed. Cir. 2005).
62
     Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997).



                                                  20
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 21 of 23 PageID #:291




63
     ECF Doc. No. 22 at ¶¶ 34-37.
64
     Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1296 (Fed. Cir. 2012).
65
     Id. at 1294.
66
     M-I Drilling Fluids UK Ltd. v. Dynamic Air Ltda., 890 F.3d 995, 999 (Fed. Cir. 2018).
67
     Touchcom, Inc. v. Bereskin & Parr, 574 F.3d 1403, 1413 (Fed. Cir. 2009).
68
     M-I Drilling Fluids UK Ltd., 890 F.3d at 999 (citations omitted).
69
     ECF Doc. No. 27 at 5–6.
70
   Senator UK argues both Illinois and Ohio can properly exercise personal jurisdiction over it.
We analyze Senator UK’s contacts with Illinois because the parties evinced more connections
with Illinois than with Ohio and Senator UK need only name one other forum with proper
jurisdiction to defeat application of Rule 4(k)(2).
71
     ECF Doc. No. 25 at 8.
72
     ECF Doc. No. 24-1 at 11.
73
     ECF Doc. No. 25 at 8.
74
     ECF Doc. No. 24-1 at 6; ECF Doc. No. 27 at 7.
75
     ECF Doc. No. 27 at 4.
76
     Touchcom, Inc v Bereskin & Parr, 574 F.3d 1403, 1415 (Fed. Cir. 2009).
77
     Id.
78
     Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1294 (Fed. Cir. 2012).
79
     ECF Doc. No. 22 at ¶¶ 45, 51; ECF Doc. No. 27 at 6.
80
     Id. at ¶ 50; ECF Doc. No. 22-5 at 2.
81
     ECF Doc. No. 22 at ¶¶ 20, 77; ECF Doc. No. 27 at 6.
82
     ECF Doc. No. 22 at ¶ 21; ECF Doc. No. 27 at 6.
83
     ECF Doc. No. 27 at 7.
84
     See, e.g., Trintec Indus. v. Pedre Promotional Prods., 395 F.3d 1275 (Fed. Cir. 2005).
                                                  21
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 22 of 23 PageID #:292




85
     Russell v. SNFA, 2013 IL 113909, ¶ 30 (2013).
86
     Polar Electro Oy v. Suunto Oy, 829 F.3d 1343, 1348 (Fed. Cir. 2016).
87
   Xilinx, Inc. v. Papst Licensing GmbH & Co. KG, 848 F.3d 1346, 1353 (Fed. Cir. 2017)
(internal alterations omitted).
88
     Id. (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).
89
     Id. (quotation marks and internal alterations omitted).
90
  Synthes (U.S.A.) v. G.M. dos Reis Jr. Ind. Com. de Equip. Medico, 563 F.3d 1285, 1297 (Fed.
Cir. 2009).
91
     Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 n. 18 (1985)).
92
     Walden v. Fiore, 571 U.S. 277, 285 (2014).
93
     Synthes, 563 F.3d at 1297-1298.
94
     Id. at 1298.
95
     ECF Doc. No. 22 at ¶ 45.
96
     Id. at ¶ 51.
97
   Burger King Corp., 471 U.S. at 477 (“Where a defendant who purposefully has directed his
activities at forum residents seeks to defeat jurisdiction, he must present a compelling case that
the presence of some other considerations would render jurisdiction unreasonable.”).
98
     ECF Doc. No. 22 at ¶ 54; ECF Doc. No. 22-3 at 2.
99
  Southco, Inc. v. Fivetech Tech., Inc., 2011 U.S. Dist. LEXIS 1982, at *12 (E.D. Pa. Jan. 10,
2011).
100
      Id. at *4.
101
      ECF Doc. No. 25 at 6.
102
      ECF Doc. Nos. 24-2, 24-3.
103
      ECF Doc. No. 25 at 6-7.
104
      Id. at 7.
105
      ECF Doc. No. 27 at 8.

                                                   22
      Case: 1:20-cv-02458 Document #: 29 Filed: 04/21/20 Page 23 of 23 PageID #:293




106
   Georgetown Rail Equipment Co. v. Tetra Tech Canada Inc., 2019 WL 5954966 at *9 (E.D.
Tex. July 17, 2019).
107
      Id. at *6.
108
      Id. at *8.
109
    Xilinx, Inc. v. Papst Licensing GmbH & Co. KG, 848 F.3d 1346, 1353 (Fed. Cir. 2017)
(internal alterations omitted).
110
      Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 132 (3d Cir. 2020).
111
      28 U.S.C. § 1631.
112
      Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995).
113
    Danziger, 948 F.3d at 132 (citing 28 U.S.C. § 1404(a); Amica Mut. Ins. Co. v. Fogel,
656 F.3d 167, 171 (3d Cir. 2011); Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 218 n.9
(3d Cir. 2002)).
114
      Id.
115
      28 U.S.C. § 1631.
116
      Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467 (1962).
117
   See, e.g., Lawman Armor Corp. v. Simon, 319 F. Supp. 2d 499, 507 (E.D. Pa. 2004); see also
Societe Nouvelle Generale de Promotion v. Kool Stop International, Inc., 633 F.Supp. 153, 155
(E.D. Pa. 1985) (“If the lack of in personam jurisdiction is in doubt, sound judicial
administration requires transfer to a district where it clearly could have been brought”).




                                                 23
